Name: 81/228/EEC: Commission Decision of 20 March 1981 authorizing the French Republic not to apply Community treatment to women's, girls'and infants'(other than babies') woven and knitted or crocheted dresses originating in Hong Kong (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-15

 Avis juridique important|31981D022881/228/EEC: Commission Decision of 20 March 1981 authorizing the French Republic not to apply Community treatment to women's, girls'and infants'(other than babies') woven and knitted or crocheted dresses originating in Hong Kong (Only the French text is authentic) Official Journal L 103 , 15/04/1981 P. 0046 - 0047****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . COMMISSION DECISION OF 20 MARCH 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) WOVEN AND KNITTED OR CROCHETED DRESSES ORIGINATING IN HONG KONG ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/228/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 12 MARCH 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) WOVEN AND KNITTED OR CROCHETED DRESSES , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 26 ), ORIGINATING IN HONG KONG AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN HONG KONG IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , HONG KONG HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS , IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ), INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILINGS BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY , WHICH AMOUNT APPROXIMATELY TO 16.5 % OF THE DIRECT QUOTA ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 3 643 000 PIECES IN 1978 TO 5 947 000 PIECES IN 1979 AND TO 6 023 000 PIECES IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 10.66 % IN 1978 TO 17.08 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN HONG KONG ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM 32 404 000 PIECES IN 1978 TO 30 171 000 PIECES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 81 % IN 1978 TO 68 % IN 1979 ; WHEREAS THERE HAVE BEEN REDUNDANCIES AND SHORT-TIME WORKING HAS INCREASED CONSIDERABLY ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 7.3 % OF THE DIRECT QUOTA ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THESE APPLICATIONS DO NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH GOVERNMENT IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN HONG KONG AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 11 MARCH 1981 : // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A II AND EX 61.02 B II ( NIMEXE CODES 60.05-41 ; 42 ; 43 ; 44 ; 61.02-48 , 52 ; 53 ; 54 ) ( CATEGORY 26 ) // WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) WOVEN AND KNITTED OR CROCHETED DRESSES , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 JULY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 20 MARCH 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT